Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 9/16/2021 has been considered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “determination unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranbro (US 9,853,862) in view of Iwata (US 2020/0245196).

Regarding claim 1, Ranbro teaches an information processing apparatus, comprising: 
a storage unit configured to store setting (col. 6, lines 6-7 - Cameras 102a-e are further associated with configuration settings. The configuration settings comprise settings which control the operation of the camera 102a-e.) that associates a node number (col. 6, lines 1-4 - the property data may further comprise parameters which are indicative of the functionality of the camera 102a-e, such as the camera model, the camera type, and the capabilities of the camera ) assigned to a first external device with a first command transmittable and receivable to/from the first external device; and 
a control unit configured to perform, in a case where the determination unit determines that the second command is transmittable and receivable to/from the second external device, control to change the first command in the setting to the second command (col. 8, line 62 – col. 9, line 3 - The configuration component 310 then configures the new camera 202e based on the configuration settings corresponding to the camera 102e which is replaced. In some embodiments, the configuration component 310 stores the configuration settings, e.g. in the data storage 104, for later use. In other embodiments, the configuration component 310 imports the configuration settings into the new camera 202e. In more detail, the configuration component 310 may transfer the configuration settings to the new camera 202e.).
However, Ranbro does not teach a determination unit configured to determine, in a case where the first command is not transmittable and receivable to/from a second external device that takes over the node number of the first external device, whether a second command compatible with the first command is transmittable and receivable to/from the second external device.
In an analogous art, Iwata teaches a determination unit configured to determine, in a case where the first command is not transmittable and receivable to/from a second external device that takes over the node number of the first external device (figures 4 and 5 illustrate instances where the first command is not transmittable and receivable to/from second external (slave) device that takes over first (master) device), whether a second command compatible with the first command (Z-wave standard) is transmittable and receivable to/from the second external device (figure 3: S2 – S7, if Z-wave standard is valid, learning mode is set and inclusion is performed and own device information is transmitted for handover).  Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated determine, when first command is not transmittable and receivable with the first command, whether a second command is transmittable and receivable to/from the second external device in order to verify and ensure that the commands are transmitted and received, thus ensuring successful device replacement. 

Regarding claim 2, Ranbro teaches the information processing apparatus according to claim 1, wherein the information processing apparatus is a monitoring apparatus, wherein the setting is a rule associating a predetermined action by the monitoring apparatus with an event occurring in the monitoring apparatus, and wherein the first command is set as the event or the action in the rule (col. 1, lines 33-35 - defining monitoring regimes for the camera or defining alerts and alarm events.).

Regarding claim 3, Ranbro teaches the information processing apparatus according to claim 1, wherein, in the case where the determination unit determines that the second command is transmittable and receivable to/from the second external device, the control unit transmits, to a client apparatus, information to ask a user whether to change the first command in the setting to the second command (col. 8, lines 47-54 - the camera matching component 308 may output a request to a user to confirm that the detected replacement is correct. In the illustrated example, a user would hence be requested to confirm that camera 202e is a replacement camera for camera 102e. In response to the request, the camera matching component 308 may receive user input which confirms that the new camera 202e is a replacement for the particular camera 102e.).

Regarding claim 4, Ranbro teaches the information processing apparatus according to claim 3, wherein, in response to reception of information representing determination that the first command in the setting is changed to the second command, from the client apparatus, the control unit performs processing to change the first command in the setting to the second command (col. 8, lines 47-47 - the camera matching component 308 may output a request to a user to confirm that the detected replacement is correct. In the illustrated example, a user would hence be requested to confirm that camera 202e is a replacement camera for camera 102e. In response to the request, the camera matching component 308 may receive user input which confirms that the new camera 202e is a replacement for the particular camera 102e. Next, the configuration component 310 in step S10 accesses configuration settings of the particular camera 102e which has been replaced.).

Regarding claim 5, Ranbro does not teach the information processing apparatus according to claim 1, wherein, in a case where the determination unit determines that the second command is not transmittable and receivable to/from the second external device, the control unit transmits information to notify a user that the setting is invalid, to a client apparatus. Nevertheless, the is taught by Iwata (figures 4 and 5). Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to transmit information to notify a user of the setting being invalid in order to allow user to take appropriate action. 

Regarding claim 8, Ranbro teaches the information processing apparatus according to claim 1, wherein the storage unit further stores a command correspondence table associating the first command with the second command, and wherein the control unit acquires the second command by referring to the command correspondence table (col. 1, lines 60-65 - accessing configuration settings corresponding to the particular camera, of which the new camera is a replacement, from the network; and configuring the new camera based on the configuration settings corresponding to the particular camera.).

Regarding claim 9, Ranbro teaches the information processing apparatus according to claim 1, wherein, in a case where a command in which a part of command data is same as command data of the first command and a remaining part of the command data is unknown is included in commands transmittable and receivable to/from the second external device, the control unit acquires the command as the second command (col. 8, line 65 to col. 9, line 8 - It may be desirable to configure a replacement camera using similar configuration settings that were used for the camera being replaced. For example, it may be desirable to have the same imaging settings, such as white balance and focus, the same settings for event and alarm handling, the same settings for preset positions and particular sweeps of the camera, the same settings for position and viewing direction etc. The inventive method thus allows a replacement camera to be automatically configured based on the configuration settings of the camera which is replaced).

Regarding claims 10, Ranbro teaches the information processing apparatus according to claim 1, wherein, in a case where a device type is same between the first external device and the second external device and a command transmitting a numerical value is included in commands transmittable and receivable to/from the second external device, the control unit acquires the command as the second command (col. 2, lines 30-40 - in case of numerical values of the properties, such as a coordinate of a geographical position, the comparison may include forming differences between the property data of the new camera and the property data of the one or more candidate cameras. In case of non-numerical values, such as if the property is a camera model, the comparison may comprise assigning a Boolean variable (i.e. TRUE or FALSE) depending on whether two properties are the same or not.).

Claims 11 and 12 are method and computer-readable medium form of claim 1, therefore are rejected under the same rationale. 


Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 6, the prior art of record does not teach the information processing apparatus according to claim 1, wherein, in a case where a product identification number is same between the first external device and the second external device, the control unit does not perform the control.

Regarding claim 7, the prior art of record does not teach the information processing apparatus according to claim 1, wherein, in a case where one or more of a manufacturer identification number, a product type, a device type, and a role type on a network are different between the first external device and the second external device, the control unit does not perform the control.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Kengo Tokuchi, US 20190258532 A1, notification unit notifies, in a case where a new apparatus is connected to a relay apparatus.
2. Mullis et al., US 20080126628 A1, exchange of commands in compatible USB devices. 
3. Addo et al., EP 3073726 A1, transferring camera settings and configuring the camera using the setting information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908. The examiner can normally be reached M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALINA BOUTAH
Primary Examiner
Art Unit 2442



/ALINA A BOUTAH/Primary Examiner, Art Unit 2442